Exhibit 10.83

 

EPICOR SOFTWARE CORPORATION (1)

SCALA BUSINESS SOLUTIONS N.V. (2)

SCALA MANAGEMENT B.V. (3)

 

and

 

ANDREAS KEMI (4)

 

--------------------------------------------------------------------------------

 

COMPROMISE AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

COMPROMISE AGREEMENT

 

THIS AGREEMENT dated effective as of this 13th day of August 2004

 

BETWEEN

 

(1) EPICOR SOFTWARE CORPORATION of 18200 Von Karman Avenue, Suite 1000, Irvine,
CA 92612 U.S.A; and

 

(2) SCALA BUSINESS SOLUTIONS N.V. Prinsengracht 739-741, 1017 JX Amsterdam, The
Netherlands;

 

(3) SCALA MANAGEMENT B.V. of (1017 JX) Amsterdam, 739-741 Prinsengracht, 1017 JX
The Netherlands; and

 

(4) ANDREAS KEMI born 17 September 1966 (the “Employee”);

 

RECITALS:

 

1) The Employee was employed as of 16 May 2003 for a definite term until 15 May
2004 by Scala Management B.V., a subsidiary of Scala Business Solutions N.V.
(for the purposes of this Agreement collectively referred to as “Scala”) and
holds one or more offices and appointments in or on behalf of Scala;

 

2) Epicor Software Corporation (for the purposes of this Agreement referred to
as “Epicor”) acquired a majority ownership interest in Scala effective on 18
June 2004;

 

3) In observance of the “roll on period” of 90 days after 15 May 2004 mentioned
in article 3 of the employment agreement, the Employee’s employment and
Employment Agreement with Scala terminated effectively on 13 August 2004;

 

4) The Employee, Scala and Epicor have agreed to settle any and all the
Employee’s claims, actual and potential against Scala and Epicor and any
Associated Companies arising out of the termination of his employment and loss
of office on the terms and conditions contained in this Agreement. The parties
intend that this Agreement shall have effect as a statutory compromise
agreement; and

 

5) the Employee, Scala and Epicor designate the Agreement as a termination
agreement (vaststellingsovereenkomst) within the meaning of article 7:902 Dutch
Civil Code that fully and finally settles all possible uncertainty, dispute, and
circumstances in respect of the termination of the employment and the
consequences thereof;

 

OPERATIVE PROVISIONS:

 

1. 2003 Employment Agreement

 

  1.1 The parties have agreed in a separate written document dated September 20,
2004, as to the remaining amounts for the period of May 16, 2003 through August
13, 2004 to be paid to the Employee in respect of the final statement of account
in the framework of the termination of the employment agreement on 13 August
2004. For reference purposes herein, this separate agreement shall be referred
to as the “August 13, 2004 Agreement”.



--------------------------------------------------------------------------------

2. Termination

 

2.1 The Employee’s employment with Scala and all Associated Companies has
terminated effectively on 13 August 2004 (the “Termination Date”), although all
of Employee’s official duties, powers and responsibilities ceased already
effective 31 July 2004(“the Effective Date”).

 

2.2 Save for the directors liability insurance referred to at clause 2.3 below,
all benefits received by the Employee under the Employment Agreement ceased
effectively on 31 July 2004 including the payment of telephone expenses pursuant
to the terms of article 5.2). Epicor shall, at its cost, until the end of August
2004, keep the employee’s Dutch mobile number with voicemail referring to the
employee’s Swiss private mobile number.

 

2.3 Epicor agrees to maintain Scala’s current Directors and Officers Liability
Insurance policy with New Hampshire Company see Enclosure 2 for 5 years
following 18 June 2004 or will obtain a similar insurance from another reputable
insurer to cover the Employee for the same period, providing the Employee
(within reason) with not less than the level of cover currently in force.

 

2.4 The Employee’s departure will be announced by Epicor internally only to
management in the terms of the draft announcement attached as Schedule 1 & 2.
The Employee shall be entitled to make external announcements substantially
consistent with the agreed announcement.

 

3. Expenses

 

The Employee’s expenses have been agreed to and resolved pursuant to the August
13, 2004 Agreement.

 

4. Severance Terms

 

4.1 As mutually agreed, Scala Management B.V. will on behalf of itself and on
behalf of all Associated Companies, pay the Employee the sum of $230,000 (USD)
as compensation for loss of employment and office, as well as in settlement of
any and all claims the Employee may believe he possesses under the Letter
Agreement, the Employment Agreement or any claims of the type referred to in
Clause 5 below. The $230,000 payment shall be made to employee in four (4) equal
payments of $57,500.00 (USD) each, and shall be payable to Employee on each of
November 13, 2004, February 13, 2005, May 13, 2005 and August 13, 2005,
respectively. Additionally, on August 13, 2005, the Company shall pay to
Employee an additional one-time payment of $150,000 (USD). Collectively the two
total payment amounts of $230,000 and $150,000 are referred to as the “Severance
Payments” herein. The Employee shall remain responsible for any further tax due
on the Severance Payments, as long as such obligation does not exceed the 30%
income tax cap as agreed between Employee and Company and Employee will account
for this in his annual 101E tax return for the relevant financial year. As
agreed, the Company will pay the Employer part of any Swiss social security cost
for these Severance Payments.



--------------------------------------------------------------------------------

4.2 The Severance Payments referred to above are paid without any admission of
liability whatsoever and are subject to the Employee’s full compliance with the
material terms of this Agreement, including but without limitations the
restrictive covenants referred to in clause 9 of this Agreement. In the event of
any violation of significance by the Employee on the terms of this Agreement,
including but without limitations the restrictive covenants referred to in
clause 9 of this Agreement, Scala Management B.V. and any Associated Company
shall notice the Employee and request a written explanation regarding this
violation. If the parties cannot reach a settlement regarding the said
violation, Scala Management B V and any Associated Company is entitled to use
the possibility to start a legal procedure and, as part of such legal procedure,
request to be released of its obligation to pay the Severance Payments and also
be entitled for Scala Management B.V. and any Associated Company to reclaim any
part of the Severance Payments already paid to Employee, without prejudice to
the right of Scala Management B.V. to claim full damages and cost resulting from
such violation of the Employee. During mentioned procedure Scala Management B V
or any Associated Company is obliged to deposit any payments which come due to
be paid to Employee under this Agreement into a joint bank account in both
Company’s and employee’s name and to be held there pending final resolution of
the legal resolution procedure outlined herein.

 

4.3 The Employee is entitled to claim full damages and costs actually resulting
from any violation related to Scala Management B V or any Associated Company
which is considered as a material breach of this agreement.

 

5. Settlement and Waiver

 

  5.1 The Employee believes he may have contractual and statutory claims arising
from his employment and its termination on the Termination Date including but
not limited to the following;

 

  5.1.1 Any claim for breach of contract or for wrongful dismissal, in
particular, for pay or benefits in lieu of notice or damages for termination of
employment without proper notice;

 

  5.1.2 Any claim for outstanding pay, accrued holiday pay, bonuses or
commission;

 

  5.1.3 Any claim in relation to share options;

 

  5.1.4 Any claim for unfair dismissal;

 

  5.1.5 Any claim relating to unauthorised deductions;

 

  5.1.6 Any claim for a redundancy payment, whether contractual or statutory and
any claim for a protective award;

 

  5.1.7 Any claim of discrimination or victimisation on any ground including but
not limited to sex, marital status, colour, race, nationality, ethnic or
national origin, religion, sexuality, disability, equal pay, trade union
activities, trade union membership or non membership; and

 

  5.1.8 Any claim in respect of working time or holidays or rest periods,



--------------------------------------------------------------------------------

(Together known as the “Employment Claims”) and therefore could bring
proceedings, against Scala, Epicor, or any Associated Company, or its or their
employees, officers or shareholders.

 

  5.2 The Employee agrees to accept the Severance Payments at clause 4.1 in full
and final settlement of:

 

  5.2.1 The Employment Claims and his prospective entitlement to bring the
proceedings referred to in Clause 5.1 above;

 

  5.2.2 all other claims and rights of action (whether under statute, common law
or otherwise and whether known or unknown at the time of execution of this
Agreement) in any jurisdiction in the world (including but not limited to The
Netherlands), howsoever arising, (including but not limited to contractual
claims, breach of contract, tort, shares, stock options and the Employee’s
prospective entitlement to bring any other Statutory Claim) which the Employee
has or may have against Scala, Epicor or any Associated Company, its or their
officers, employees or shareholders, arising from or connected with the
Employee’s employment, the termination thereof, loss of office or the Letter
Agreement or Employment Agreement; and

 

  5.2.3 any claim for damages in relation to any physical or psychological
illness or injury arising out of, caused or exacerbated by any actions or
omissions during the course of employment whether or not they form part of the
circumstances and/or manner of dismissal.

 

  5.3 Clause 5.2 shall not apply to any pension rights or pension benefits which
have accrued to the Employee up to the Termination Date or to any personal
injury claim (other than those referred to at clause 5.2.3). However, the
Employee warrants that to the best of his knowledge and belief he does not have
any such personal injury or pension claims at the date of this Agreement.

 

  5.4 The Employee warrants and confirms that;

 

  5.4.1 the Employment Claims, and prospective entitlement to bring proceedings
referred to above are all of the claims, and prospective entitlement to bring
proceedings that he believes he has, or may have, arising out of or in
connection with his employment including the termination thereof; and

  5.4.2 prior to accepting the terms of this Agreement, the Employee obtained
advice from the Adviser as to the terms and effect of this Agreement and, in
particular, its effect on his ability to pursue his rights in relation to the
Employment Claims following signature; and

 

  5.4.3 the particular claims on which the Employee obtained advice from the
Adviser are the Employment Claims referred to above; and

 

  5.4.4 the Employee raised with the Adviser all facts and issues relevant to
his employment and its termination, which could give rise to a statutory
complaint, before entering into this Agreement; and

 

  5.5 The Company enters into this Agreement in reliance upon the warranties
given by the Employee in Clauses 5.4 above. If the Employee brings any claims or
proceedings, (whether statutory or otherwise but excluding claims referred to in
clause 5.3 above) other than to enforce the terms of this Agreement, relating to



--------------------------------------------------------------------------------

his employment or the termination thereof against Scala, Epicor, any Associated
Company, its or their employees, officers or shareholders, or breaches any of
the warranties or materially breaches any material terms in this Agreement, the
Employee agrees that he will repay to Scala or as Scala directs (on demand) the
entire Severance Payments referred to at clause 4.1. This sum shall be
recoverable as a debt.

 

6. Stock Options

 

The parties agree that the Employee does not possess any Scala or Epicor options
and that all of Employee’s Scala Options were exchanged as part of Epicor’s
acquisition of Scala and that Employee has been paid for the same. However, for
purposes of dispelling any doubt, any unvested or unexercised options stock
options that may be found to be held by the Employee in Scala shall lapse on the
Termination Date. Any exercised options shall be dealt with in accordance with
their terms but for the avoidance of doubt the Employee agrees that he is not
entitled to any further shares or stock options of Epicor, Scala or any
Associated Companies stock.

 

7. Directorship

 

The Employee hereby as of July 31, 2004 resigns from his position as managing
director (statutair directeur) of Scala Business Solutions N.V. and his
positions (if any) with any Associated Company; provided however that Employee
need not resign his Board of Director’s membership on the Epicor Board of
Directors as a result of this Agreement. The Employee will also resign from any
professional body/ies in which he holds office or from any position as trustee
which he holds because of or arising out of his employment relationship with the
Scala and/or Epicor and will execute forthwith all necessary instruments and
documents to give effect to this Clause 7 at the absolute discretion of Scala or
Epicor. Any reference to the Employee being on the management board or being a
CEO should be removed from the http://www.scala.net website.

 

8. Company Property

 

  8.1 The Employee shall be entitled to keep his laptop computer and peripherals
(personal office printer and cables) and current mobile telephone provided that
the Employee shall certify to Company that he has removed and destroyed any
confidential information regarding Scala and Epicor from the hard drive. No
warranty or additional service maintenance is provided to the Employee in
relation to the laptop or computer (and peripherals referred to above) and are
provided and sold “AS IS”. Any continuing billing or monthly fees for service
for such computer and phone after the Termination Date shall be Employee’s
responsibility.

 

  8.2 Save as is provided for by clause 8.1, the Employee hereby undertakes to
account for and return forthwith to Epicor all property (including but not
limited to documents and disks his credit cards, equipment, keys and passes)
belonging to it, Scala or any Associated Company which is or has been in his
possession or under his control not later than 31 July 2004. Documents and disks
shall include but not be limited to correspondence, files, e-mails, memos,
reports, minutes, plans, records, surveys, software, diagrams, computer
print-outs, floppy disks, manuals, customer documentation or any other medium
for storing information.



--------------------------------------------------------------------------------

The Employee’s obligations under this Clause shall be deemed to include the
return of all copies, drafts, reproductions, notes, extracts or summaries
(howsoever made) of the foregoing. The Employee shall, if requested by Epicor,
confirm in writing his compliance with his obligations under this clause.
Company acknowledges that employee has delivered his keys and credit card to the
Company human resources department in the Nacka, Sweden office prior to July 31,
2004 and receipt is confirmed by the Company.

 

9. Employee’s Obligations

 

  9.1 The Employee warrants that to the best of his knowledge and belief he has
not committed a breach of duty (including fiduciary duty) to Scala or any
Associated Company.

 

  9.2 The Employee agrees that he will, on the request of Scala or Epicor,
provide reasonable assistance in any threatened or actual litigation concerning
it or Scala or any Associated Company (including but not limited to giving
statements/affidavits, meeting with their legal and other professional advisers,
attending any legal hearing and giving evidence) PROVIDED ALWAYS that the
Employee shall be reimbursed for his reasonable out of pocket expenses properly
incurred by him in giving such assistance, as are agreed by Epicor and shall be
paid a daily rate to be agreed between the parties if this clause requires a
significant contribution from the Employee. Epicor shall also pay for the
Employee’s reasonable legal fees in the event that the Employee requires
independent legal advice in these circumstances to be agreed in advance; and

 

  9.3 The Employee will upon request, provide Epicor with reasonable assistance
on any taxation, financial, accounting or administration matters or filings
relating to Scala or Epicor. Epicor will meet the cost of any reasonable out of
pocket expenses incurred by the Employee in providing such assistance provided
the expenses are agreed to in advance by the parties; and

 

  9.4 The Employee agrees not to make, or cause to be made, (directly or
indirectly) any statement (whether of fact, belief or opinion) which directly or
indirectly disparages, is inimical to or damages the reputation or standing of
Scala, Epicor or any of their businesses or officers, employees, agents,
customers, suppliers or shareholders; and

 

  9.5 The Employee will not disclose (directly or indirectly) to any person or
organisation the circumstances of his departure, the negotiations surrounding
and any contents of this Agreement except to his professional advisers, spouse
and the relevant tax authorities PROVIDED ALWAYS that disclosure to his spouse
and/or professional advisers shall be on terms that they agree to keep the same
confidential and PROVIDED ALWAYS, for the avoidance of doubt, that he notifies
Epicor of any disclosure to the Relevant tax authorities with as much notice as
reasonably possible. Nothing in this Clause shall prevent the Employee from
supplying a copy of this Agreement to any court of competent jurisdiction, or as
otherwise required by law; and

 

  9.6 Save as for the announcement referred to at clause 2.4 the Employee will
not make, or cause to be made (directly or indirectly), any statement or comment
to the press or other media concerning his employment with Scala, Epicor or any
Associated Company, or its termination, or his resignation from any
directorships or other offices with the Company or any Associated Company
without the prior written consent of the Company; and



--------------------------------------------------------------------------------

  9.7 Following July 31, 2004, the Employee will not represent himself as an
authorised agent, representative or otherwise of Scala, Epicor or any Associated
Company without the prior written consent of these companies.

 

  9.8 The Employee will fully abide by the restrictions contained at clauses 7
and 8 of the Employment Agreement vis–à-vis Scala, Epicor and any Associated
Company.

 

  9.9 In derogation of the non-competition clause contained at clause 7.4 of the
Employment Agreement, it is herewith in the framework of this Agreement
explicitly agreed that the Employee shall not, except with the prior written
consent of Scala and below expressed exemption to this clause, during 12 months
as of the Termination Date, therefore through August 13th, 2005, directly or
indirectly for him/herself or for others, paid or unpaid, in any form work for,
or be involved or have interest in any person or organisation who or which
wholly or partially undertake activities that are similar to those of Scala or
any Associated Company, nor will the Employee alone or with other (legal)
persons take any financial interest in, or perform work gratuitously or for
remuneration for such a business. The same applies with respect to any business
in or for which the Employee has performed work on a regular basis or for a
longer period of time on the instructions of Scala or any Associated Company.
This provision applies to all activities that are started or which are
participated in, and which concern activities which compete otherwise with those
activities that are exercised by Scala or any Associated Company. This
non-competition clause shall apply to the territory of the Netherlands and any
other country where Scala and any Associated Company are active. Scala agrees
that the Employee’s currently disclosed business in Fathom Capital and its
subsidiaries / invested companies including Fathom Technology, DPS APS, Digimpro
Ltd, UCMS Ltd do not violate this provision.

 

10. The Company’s Ongoing Obligations

 

  10.1 Scala and Epicor will use reasonable endeavours:

 

  10.1.1 not to disclose (directly or indirectly) to any person or organisation
the circumstances of the Employee’s departure, the negotiations surrounding and
the contents of this Agreement except as is necessary to put into effect the
terms of this Agreement or to its professional advisers (on terms that they
agree to keep the same confidential), and/or the relevant tax authorities, and
PROVIDED ALWAYS that, for the avoidance of doubt, nothing in this Agreement
shall prevent the Company at any time from providing information in relation to
or supplying a copy of this Agreement to its shareholders, officers or
directors, any court of competent jurisdiction or as otherwise required by law
or any regulatory body or to comply with clauses 2.4 and 10.1.3; and

 

  10.1.2 not to make or cause to be made (directly or indirectly) any derogatory
or critical comments or statements (whether orally or in writing and whether of
fact, opinion or belief) about the Employee and to use its endeavours to ensure
that its officers and employees shall do the same; and



--------------------------------------------------------------------------------

  10.1.3 Record the Employee’s reason for leaving as the redundancy of his role
as CEO as a consequence of the acquisition of Scala Business Solutions N.V. by
Epicor. To the extent requested by the Employee, and as permitted by law, Scala
or Epicor (as the case may be) will provide the Employee with oral and/or
written job references which confirm objective facts such as the dates of
employment, title, salary, etc. The responses to any enquiries regarding
employment will be in accordance with the intention and spirit of the bullet
points at Schedule 2.

 

11. Tax Indemnity

 

  11.1 The Employee will be solely responsible for any applicable income tax up
to a maximum rate of 30% wage income tax based on the gross amount as agreed
with the Scala compensation committee. If the maximum rate of 30 % is exceeded
the Company is obliged to compensate the Employee for this amount. The employer
will cover the employer part of the Swiss social security contributions which
arise for payment in relation to any payment or benefits provided under this
Agreement, including without limitation Dutch taxes. To the extent that Scala or
Epicor have made or does deduct in respect of such liability. The employer part
of the Swiss social security contribution is estimated to be approximately 6% to
7% on the Severance Payments.

 

  11.2 The Employee hereby undertakes to indemnify and hold Scala and Epicor
harmless against all other applicable taxes and employee national insurance or
in respect of the payments and benefits provided, or to be provided, pursuant to
this Agreement and any individual tax liability relating to shares and stock
options, and all costs, claims, penalties and interest incurred by them which
arise out of or in connection with any liability to pay (or deduct) taxes,
including Dutch tax or employee national social security insurance contributions
in respect of such payments and benefits, save where such costs, claims,
penalties and interest are incurred as a result of Scala or Epicor’s negligence,
prejudicial delay or default. No payment of taxes including Dutch tax or
employee National Social Security Insurance contributions not already deducted
shall be made by Scala or Epicor to the Relevant tax authorities without
particulars of any proposed payments being given first to the Employee and the
Employee being given the opportunity within a period of 21 days and at his own
expense to dispute such payment.

 

12. Compromise Agreement

 

  12.1 The Employee agrees that the arrangements set out in this Agreement shall
constitute a formal Compromise Agreement satisfying all of the conditions
relating to compromise agreements in any jurisdiction in the world (including
but not limited to the Netherlands), in particular to compromise agreements
under article 7:902 Dutch Civil Code. In this respect the Employee, Scala and
Epicor designate this Agreement and the August 13, 2004 Agreement as a
“vaststellingsovereenkomst” within the meaning of this article that fully and
finally settles all possible uncertainty, dispute and circumstances in respect
of the termination of employment and the consequences thereof.



--------------------------------------------------------------------------------

  12.2 The Employee has had legal representation and agrees that he is fully
aware of the contents of this Agreement and the consequences thereof.

 

13. Definitions

 

For the purposes of this Agreement the following words and phrases shall have
the meanings set out below:

 

  13.1 “Company” as used herein includes Scala or Epicor.

 

  13.2 An “Associated Company” includes any firm, company, business entity or
other organisation:

 

  13.2.1 which is directly or indirectly controlled by Scala or Epicor; or

 

  13.2.2 which directly or indirectly controls Scala or Epicor; or

 

  13.2.3 which is directly or indirectly controlled by a third party who also
directly or indirectly controls Scala or Epicor; or

 

  13.2.4 of which Scala or Epicor or any Associated Company is a partner; or

 

  13.2.5 of which Scala or Epicor or any Associated Companies referred to in
Clauses 13.2.1 to 13.2.4 above owns or has a beneficial interest (whether
directly or indirectly) in 20% or more of the issued share capital or 20% or
more of the capital assets.

 

  13.3 All references in this Agreement to Scala or Epicor or any Associated
Companies shall include any successor in title or assign of them.

 

  13.4 “Employment Agreement” means the Employee’s employment agreement dated
October 8, 2003.

 

  13.5 “Letter Agreement” means the letter agreement dated December 11, 2003,
between the Employee, Scala and Epicor;

 

  13.6 “August 13, 2004 Agreement” means the letter agreement dated September
20, 2004 between the Employee, Scala and Epicor;

 

  13.7 “Statutory Claim” means any claim/or right of action (whether under
statute, common law or otherwise and whether known or unknown at the time of
execution of this Agreement) in any jurisdiction in the world, howsoever arising
which the Employee has or may have against Scala, Epicor or any Associated
Company, its or their officers, employees or shareholders, arising from or
connected with the Employee’s employment, the termination thereof, loss of
office or the Letter Agreement or Employment Agreement, such as but not limited
to claims/rights of action under article 7:658 and 7:681 Dutch Civil Code.

 

14. Severability

 

The various provisions and sub-provisions of this Agreement are severable and if
any provision or identifiable part thereof is held to be unenforceable by any
court of competent jurisdiction then such unenforceability shall not affect the
enforceability of the remaining provisions or identifiable parts thereof in this
Agreement.



--------------------------------------------------------------------------------

15. Employee’s Right of Last Refusal on Company Russian Scala Payroll Bureau
Business.

 

The Company currently owns and operates a Payroll Bureau business affiliated
with its Russian operations, including employees, intellectual property,
Customers and other related assets (the “Russian Payroll Bureau Business”).
Company agrees that in the event that following the execution of this Agreement,
Company should decide to sell or divest itself of the Russian Payroll Bureau
Business, Company shall provide to Employee notice of such decision and shall
provide Employee the opportunity to acquire the Russian Payroll bureau Business
from Company by matching and/or exceeding the highest bona fide offer which the
Company receives from a third party bona fide purchaser for the Russian Payroll
Bureau Business.

 

16. Miscellaneous

 

  16.1 This Agreement constitutes the entire agreement and understanding between
the parties with respect to all matters referred to in this Agreement.

 

  16.2 Each party acknowledges that it is not relied on any representation,
arrangement, understanding or agreement (whether written or oral) not expressly
set out or referred to in this Agreement.

 

  16.3 Clause 12.1 and 12.2 above shall not apply to the extent that they relate
to any warranty, representation or undertaking made fraudulently, in which case
the other party shall be entitled to all the remedies available under Dutch Law.

 

  16.4 This Agreement may be entered into in any number of counterparts, all of
which taken together shall constitute one and the same instrument. Any party may
enter into this Agreement by any such counterpart.

 

  15.5 The employee will also be entitled to transfer the Telia Homerun wireless
account currently utilized by Employee from the company to his own account at
his own cost.

 

  15.6 Dutch Law governs this Agreement and the parties hereby submit to the
exclusive jurisdiction of the Dutch Courts.

 

  16.7 Scala shall bear and pay all of the tax adviser and lawyer fees actually
incurred by Employee relating to the drafting and drawing up this Agreement up
to a maximum amount of $20,000 (USD). Written evidence of such costs in the form
of Tax Adviser and Lawyer invoices shall be submitted to the Company as evidence
of actual costs.

 

  16.8 Headings are inserted for convenience only and shall not affect the
construction of this Agreement.



--------------------------------------------------------------------------------

17. Full and final settlement (Finale kwijting)

 

15.1 Save for the obligations the Employee, Scala and Epicor have undertaken
towards each other pursuant to this Agreement, they discharge each other fully
and finally with regard to any consequences of the employment and its
termination whatsoever after effectuating the above. In view and observance of
article 4 of this Agreement, the Employee explicitly accepts that he will not be
entitled to any further payment or compensation in view of the termination of
his employment, loss of office or the Letter Agreement or Employment Agreement

 

SIGNED by or on behalf of the parties on the date first above written:

 

/s/ John D. Ireland

--------------------------------------------------------------------------------

For and on behalf of

Epicor Software Corporation

/s/ John D. Ireland

--------------------------------------------------------------------------------

For and on behalf of

Scala Management B.V.

/s/ John D. Ireland

--------------------------------------------------------------------------------

For and on behalf of

Scala Business Solutions N.V

/s/ Andreas Kemi

--------------------------------------------------------------------------------

Andreas Kemi



--------------------------------------------------------------------------------

Schedule 1

 

Internal Announcement

 

With the acquisition of Scala now essentially completed, Andreas Kemi, Scala’s
CEO has decided that it is an appropriate time for him to end his employment
with the company, although I am pleased to report that he does plan to stay on
as member of the Epicor Board of Directors. I would personally like to thank
Andreas for his significant contribution to the formulation and success of the
merger as well as his work in making Scala the company that it is today. I think
it fair to say that without Andreas, the merger certainly would not have gone as
well as it did and perhaps might never have occurred. On behalf of myself and
the Company I wish him the very best in the future career.

 

Mark Duffell as Executive Vice-President, will take over all of Andreas’
remaining responsibilities and will be communicating more information soon.

 

Sent by L. George Klaus

 

 



--------------------------------------------------------------------------------

Schedule 2

 

Additional points for comments on announcement or reference

 

•   Appointed as Scala CEO on May 16 2003.

 

•   Departure by mutual agreement: had always been understood that Andreas would
not remain with the combined company as CEO because of the impact of the merger
on his position and Epicor’s intent to restructure; Will stay on as member of
Epicor Board of Directors

 

•   Departure is entirely amicable

 

•   The terms of departure are otherwise confidential